MEMORANDUM*
Appellants ASI Acquisition Corporation, Robert L. Cashman, Karen Fowler and Trade Leasing, Inc. appeal the district court’s order denying their emergency motion to set aside the default judgment entered against them. Our review of the record below leads us to the conclusion that the district court did not abuse its discretion when it denied appellants’ motion, see Franchise Holding II, LLC v. Huntington Rests. Group, Inc., 375 F.3d 922, 927 n. 4 (9th Cir.2004), cert. denied, — U.S. ——, 125 S.Ct. 1704, 161 L.Ed.2d 526 (2005); accordingly, we affirm the district court.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.